Citation Nr: 0004133	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, and, if so, 
whether service connection is warranted for this condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the above 
claims.

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD has been 
characterized as shown above because there was a prior final 
decision on this claim.  The Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of whether the RO failed to do 
so, as they did in this case.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995).  

The veteran's claim for service connection for PTSD, as well 
as the reopened claim for service connection for an acquired 
psychiatric disorder other than PTSD, are the subjects of the 
REMAND herein.


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for a 
psychiatric disorder.  The veteran was notified of that 
decision in January 1994 and did not appeal. 

2.  Some of the evidence received since 1993 in support of 
the veteran's attempt to reopen her claim for service 
connection for a psychiatric disorder other than PTSD is 
material.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for acquired psychiatric
disorder other than PTSD

An April 1991 rating decision, inter alia, denied service 
connection for a "mental disorder," finding that a 
diagnosis of an acquired psychiatric disorder, as opposed to 
a personality disorder of congenital or developmental origin, 
had not been rendered.  In January 1992, the veteran again 
requested service connection for a psychiatric disorder.  A 
May 1992 rating decision, inter alia, again denied this 
claim, as there remained no diagnosis of record of an 
acquired psychiatric disorder.  In October 1993, the veteran 
again requested service connection for a psychiatric 
disorder.  A December 1993 rating decision, inter alia, 
denied this claim, as the evidence did not show that the 
then-diagnosed generalized anxiety disorder was related to 
her military service.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  A letter from the RO, 
advising the veteran of the December 1993 decision and of 
appellate rights and procedures, was issued in January 1994.  
She did not disagree with that decision; therefore, it is 
final.  38 U.S.C.A. § 7105 (West 1991). 

In July 1997, the veteran again filed a claim for service 
connection for a psychiatric disorder.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Although the RO denied entitlement to service connection for 
depression in the November 1997 rating decision without 
considering the preliminary issue of whether the veteran had 
submitted new and material evidence to reopen the claim, the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1999); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the veteran will be prejudiced 
by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the veteran's due process rights are not violated 
by this Board decision.  When the RO denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder in November 1997, it necessarily 
reviewed all of the evidence of record to reach that 
decision.  Since the Board must review all of the evidence of 
record in order to determine whether new evidence has been 
presented and whether it is material to the underlying issue, 
the veteran is not prejudiced by the Board's consideration of 
the preliminary issue of whether new and material evidence 
has been submitted.  Moreover, the Board is reopening her 
claim, and this decision is therefore favorable to her.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

The evidence received subsequent to December 1993 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since December 1993, the 
following evidence has been received:  (1) the veteran's 
contentions; (2) VA outpatient records for treatment between 
1993 and 1997; and (3) the report of a VA examination 
conducted in 1997. 

To the extent that the veteran contends that she has a 
psychiatric disorder as a result of her military service, 
this evidence is not new.  Prior to 1993, she had submitted 
detailed statements concerning such allegations.  She has not 
submitted any new contentions regarding this condition; she 
has merely, at best, repeated her prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the December 1993 rating decision and is 
not new for purposes of reopening a claim.

The rest of the evidence received since 1993 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999).

The Board concludes that the veteran has submitted material 
evidence concerning her claim for service connection for an 
acquired psychiatric disorder other than PTSD.  Although the 
new evidence may not be significant standing alone, it is 
significant when considered in conjunction with the prior 
evidence of record.  The totality of the evidence shows that 
the veteran was treated for psychiatric-type complaints 
during service and that she has continued to receive 
treatment for similar complaints ever since her discharge 
from service.  There is, then, continuity of treatment that 
bears directly and substantially on the specific matter under 
consideration (i.e., entitlement to direct service 
connection), and it is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  Accordingly, the Board 
concludes that this evidence is new and material evidence, 
and the claim for service connection for an acquired 
psychiatric disorder other than PTSD must be reopened.

The Board cannot decide, at this point, whether this claim is 
well grounded.  As discussed below, additional evidentiary 
development is needed pursuant to VA's duty to assist under 
38 U.S.C.A. § 5103(a) (West 1991).  


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD, the claim is reopened, 
and, to that extent, the appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of these claims.  Where a claimant has filed an 
application for benefits and VA has notice of the existence 
of evidence that may be sufficient to well ground the claim, 
VA has a duty to inform the veteran of the necessity to 
submit that evidence to complete her application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  

First, it is clear that all of the appellant's service 
medical records have not been obtained.  She had over 17 
years of military service, but the available records only 
cover her last couple years of service.  One record refers to 
a mental health chart, which is not of record.  The veteran 
was discharged pursuant to a court martial, but those records 
have not been obtained.  Any additional service records would 
be relevant to the veteran's claims for service connection, 
and an attempt to obtain additional service records from all 
appropriate sources is therefore warranted.

Second, in her substantive appeal, the veteran stated that 
her VA doctors had told her that she has depression and PTSD 
as a "direct result of [her] active Air Force duty."  Such 
opinions are not shown in the treatment records associated 
with the claims file.  The veteran should be informed of the 
need to obtain written statements from any medical 
professional she maintains has told her that any of her 
current psychiatric disorders are related to her military 
service in any manner.  It is her ultimate responsibility to 
submit evidence in support of her claims.  38 C.F.R. 
§ 3.159(c) (1999).  See also 38 U.S.C.A. § 5103(a) (West 
1991).

Third, the latest VA treatment records associated with the 
claims file are dated in 1997, and the veteran's statements 
indicate that she has continued to receive psychiatric 
treatment since that time.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The RO should obtain all of the veteran's 
treatment and hospitalization records from 1997 to the 
present to ensure that a complete record is before the Board.

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's complete 
service medical records and personnel 
records for her period of service between 
1973 and 1990, to include any and all 
records prepared in connection with her 
discharge pursuant to court martial, from 
all appropriate sources, to include, but 
not limited to, the National Personnel 
Records Center.  Efforts to obtain these 
records should also include contacting 
the military hospital in Torrejon, Spain, 
directly for the veteran's mental health 
chart.  Associate all requests and 
records received with the claims file. 

2.  Inform the veteran that she should 
obtain written statements from any 
physician that she maintains has told her 
that any of her current psychiatric 
disorders are related to her military 
service.  The medical rationale, as well 
as a discussion of the medical records on 
which the opinions are based, should be 
provided.  Provide her an opportunity to 
obtain this evidence and submit it in 
keeping with her ultimate responsibility 
to furnish evidence in support of her 
claims, and notify her of the time limit 
within which she is requested to provide 
the evidence.  38 C.F.R. § 3.159(c) 
(1999).

3.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Birmingham for 
all hospitalization and outpatient 
treatment from 1997 to the present.  
Ensure that these records include all 
mental hygiene clinic notes. 


4.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an opportunity to 
submit such records, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including those appropriate to a 
determination as to whether the reopened 
claim is well grounded, and consideration 
of any additional evidence developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
her representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and





	(CONTINUED ON NEXT PAGE)
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



